Petition for writ of certiorari to the Court of Appeals. One of the prerequisites to invoking the jurisdiction of this court for such a review is that the application for certiorari be accompanied by a brief pointing out and arguing the point or decision sought to be revised, with a certification attached or embodied therein that a copy of said brief has been served on counsel for the opposing side, if the adverse party was represented by counsel in the Court of Appeals. Supreme Court Rule 44, as amended, Code 1940, Title 7 Appendix.
The rule was not complied with. No brief accompanied the application and, of consequence, the petition must be dismissed. Allen v. State, ante, p. 201, 30 So.2d 483; Gulf, M. O. R. Co. v. Scott, 248 Ala. 250, 27 So.2d 152; Ex parte Locklear, 205 Ala. 236, 87 So. 712; Birmingham Waterworks Co. v. Edwards, 202 Ala. 503, 80 So. 791.
Petition dismissed.
All the Justices concur.